F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           AUG 25 2000
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 BILLY JOE HESS,

           Petitioner - Appellant,
 vs.                                                      No. 00-5022
                                                    (D.C. No. 99-CV-230-K)
 STEPHEN KAISER; STATE OF                                 (N.D. Okla.)
 OKLAHOMA, et al.,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


                Petitioner-Appellant Billy Joe Hess, an inmate appearing pro se,

seeks to appeal from the denial of his habeas petition, 28 U.S.C. § 2254. He was

convicted in Oklahoma state court of one count of Second Degree Burglary and

two counts of Knowingly Concealing Stolen Property. The court sentenced him

to twenty years of imprisonment on each count, to be served consecutively. Mr.

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
Hess’ conviction was affirmed on direct appeal by the Oklahoma Court of

Criminal Appeals, and the instant petition was timely filed on March 29, 1999.

Mr. Hess raised the three claims which had been denied by the OCCA on direct

appeal; namely (1) the admission of a co-defendant’s statement violated his Sixth

Amendment right to confront and cross-examine witnesses; (2) prosecutorial

misconduct; and (3) the judge’s decision to run his sentences consecutively was

excessive and should be modified to run concurrently.

      The magistrate judge recommended that Mr. Hess’ petition be denied on

the merits. Mr. Hess sought, and received, a thirty day extension for filing his

objections to the magistrate’s report. He timely filed a “Response in Opposition

to the Report and Recommendation” on January 3, 2000, which consisted of: (1)

copies of pages from his July 14, 1999 reply to the Oklahoma Attorney General’s

response and from his December 19, 1997 brief before the OCCA; and (2) a

conclusion which stated:

             By all accounts, it appears that the Court have [sic]
             interjected his personal regards into this proceeding, and
             have [sic] failed to objectively consider the obvious Due
             Process violations of Petitioner’s Rights relating to the
             wrongful forfeiture of his liberty in violation of those
             rights. Accordingly, the Report and Recommendation
             should be overruled in its entirety.

R. doc. 19 at 2. The district court held that this was merely a general objection

and, after a review of the magistrate’s report, adopted it in full.


                                          -2-
       This Circuit follows the “firm waiver rule” which “provides that the failure

to make timely objections to the magistrate’s findings or recommendations

waives appellate review of both factual and legal questions.”        Moore v. United

States , 950 F.2d 656, 659 (10th Cir. 1991). In       United States v. 2121 East 30th

Street , 73 F.3d 1057 (10th Cir. 1996), we held that these objections must be

specific and enable “‘the district judge to focus attention on those issues – factual

and legal – that are at the heart of the parties’ dispute.’”    Id. at 1059 (quoting

Thomas v. Arn , 474 U.S. 140, 147 (1985)). A general objection does not

comport with the principles of judicial economy underlying review by the

magistrate judge, and will therefore, serve as a waiver of appellate review, absent

principles of justice which warrant otherwise.

       Mr. Hess’ objection to the magistrate report cannot be characterized as

anything but general. The vast majority of his objection was nothing more than a

copy of his previous briefs to the court.      See 2121 East 30th Street , 73 F.3d at

1060 (holding that party’s request that district court reconsider the magistrate’s

recommendation in light of “‘the motions, exhibits, testimony[,] briefs, and

arguments’” was general and waived appellate review (citation omitted)).

Moreover, Mr. Hess’ conclusion does not address any specific problem with the

recommendation, but implies that the magistrate was somehow biased in his

assessment. Such a conclusory allegation is not sufficient to preserve issues for


                                              -3-
appeal.

       In his brief requesting a certificate of appealability, Mr. Hess does not

point to any interests of justice which would counsel against application of the

firm waiver rule to his case, and our independent review of the record does not

reveal any. Accordingly, Mr. Hess has waived appellate review by failing to

make specific objections to the magistrate’s report and recommendation, and we

do not address the merits of his claims.   1



       We DENY a certificate of appealability and DISMISS the appeal.



                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




       However, even were we to reach the merits of the case, we would affirm
       1

for substantially the reasons given by the magistrate judge.

                                               -4-